      Case 18-16460                 Doc 64        Filed 10/06/18 Entered 10/06/18 23:20:56                   Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              David M Laz                                                 Social Security number or ITIN   xxx−xx−7199
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 18−16460



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           David M Laz

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           October 4, 2018                                                               United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 18-16460         Doc 64     Filed 10/06/18 Entered 10/06/18 23:20:56           Desc Imaged
                                     Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
          Case 18-16460            Doc 64       Filed 10/06/18 Entered 10/06/18 23:20:56                         Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-16460-JSB
David M Laz                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: froman                       Page 1 of 2                          Date Rcvd: Oct 04, 2018
                                      Form ID: 318                       Total Noticed: 14


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 06, 2018.
db             +David M Laz,    2110 Babst ct.,    Lisle, IL 60532-2853
26853723       +ARDC,   130 E Randolph ST,     Suite 1500,    Chicago IL 60601-6209
26815144       +Attorney Registration and Disciplinary Commission,      One Prudential Plaza,
                 130 East Randolph Drive,     Suite 1500,    Chicago, IL 60601-6209
26815146       +Capitol One Card Services,     2012 Corporate Ln #108,    Naperville, IL 60563-0726
26815143       +Deutsche Bank National Trust as Trustee for,       Morgan Stanley IXIS RE Capital Trust,
                 222 S Riverside Plaza,    Chicago, IL 60606-5808
26815148       +Green Trails Improvement Association,      PO Box 3106,   Lisle, IL 60532-8106
26815145        Nicor Gas,    PO Box 5407,    Carol Stream, IL 60197-5407
26900888       +REVERSE MORTGAGE SOLUTIONS, INC,     Robertson, Anschutz & Schneid, P.L.,
                 6409 Congress Ave., Suite 100,     Boca Raton, FL 33487-2853
26904731       +REVERSE MORTGAGE SOLUTIONS, INC.,     RAS Crane, LLC,    10700 Abbott’s Bridge Road, Suite 170,
                 Duluth GA 30097-8461
26853722       +Reverse Mortgage Solutions,     14405 Walters Rd,    Suite 200,   Houston TX 77014-1345
26815147       +Thomas J Laz,    247 Elmwood,    Naperville, IL 60540-7537

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QBPHELMS.COM Oct 05 2018 05:03:00     Brenda Porter Helms, ESQ,   The Helms Law Firm, P.C.,
                 3400 West Lawrence,   Chicago, IL 60625-5104
26815149       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Oct 05 2018 01:13:42      ComEd,
                 Customer Care Center,   PO Box 805379,   Chicago, IL 60680-4179
26825069       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Oct 05 2018 01:13:42
                 Commonwealth Edison Company,   Bankruptcy Department,   1919 Swift Drive,
                 Oakbrook, IL 60523-1502
                                                                                             TOTAL: 3

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
26900909*        +REVERSE MORTGAGE SOLUTIONS, INC,   Robertson, Anschutz & Schneid, P.L.,
                   6409 Congress Ave., Suite 100,   Boca Raton, FL 33487-2853
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 06, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 4, 2018 at the address(es) listed below:
              Adam L Saper    on behalf of Defendant    Deutsche Bank National Trust Co. For Morgan Stanley IXIS
               Real Estate Capital Trustee 2006-2 asaper@hinshawlaw.com, courtfiling@hinshawlaw.com,
               cwoods@hinshawlaw.com
              Brenda Porter Helms, ESQ    brenda.helms@albanybank.com, bhelms@ecf.epiqsystems.com
              Daniel L Morriss    on behalf of Defendant    Deutsche Bank National Trust Co. For Morgan Stanley
               IXIS Real Estate Capital Trustee 2006-2 dmorriss@hinshawlaw.com, izielinski@hinshawlaw.com,
               courtfiling@hinshawlaw.com
              Daniel L Morriss    on behalf of Creditor    Deutsche Bank National Trust Company, as Trustee for
               Morgan Stanley Ixis Real Estate Capital Trust 2006-2 Mortgage Pass Through Certificates, Series
               2006-2 dmorriss@hinshawlaw.com, izielinski@hinshawlaw.com,courtfiling@hinshawlaw.com
              Denise A Delaurent    on behalf of U.S. Trustee Patrick S Layng USTPRegion11.es.ecf@usdoj.gov,
               Denise.DeLaurent@usdoj.gov;maria.r.kaplan@usdoj.gov
              Jose G Moreno    on behalf of Creditor    Deutsche Bank National Trust Company, as Trustee for
               Morgan Stanley Ixis Real Estate Capital Trust 2006-2 Mortgage Pass Through Certificates, Series
               2006-2 nd-one@il.cslegal.com
              Kathryn A Klein    on behalf of Creditor    Reverse Mortgage Solutions, Inc iln@riezmanberger.com
              Kathryn A Klein    on behalf of Creditor    REVERSE MORTGAGE SOLUTIONS, INC. iln@riezmanberger.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
        Case 18-16460      Doc 64    Filed 10/06/18 Entered 10/06/18 23:20:56            Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1         User: froman                 Page 2 of 2                  Date Rcvd: Oct 04, 2018
                             Form ID: 318                 Total Noticed: 14


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Peter C Bastianen   on behalf of Creditor   Deutsche Bank National Trust Company, as Trustee for
               Morgan Stanley Ixis Real Estate Capital Trust 2006-2 Mortgage Pass Through Certificates, Series
               2006-2 ND-Four@il.cslegal.com
                                                                                            TOTAL: 10
